CaS€ 8-17-08021-&8'[ DOC 17 Filed 01/22/19 Entered 01/22/19 15245:41

UNITED STATES BANKRUPTCY CoURr
EASTERN DISTRICT oF NEW YORK

 

IN RE:
CHAPTER 13
PAMELA E. BELLAMY,
CASE No.: 8:16-bk-74097
DEBTOR.
JUDGE: ALAN S. TRUST

GUSTAVIA HoME, LLC.

Plaintiff
ANSWER

VS.
Adv. Pro. No.: l7»8021-ast
U.S. BANK NATIONAL AsSoCIATIoN As
INDENTURE TRUsTEE FOR THE ToWD POINT
MORTGAGE TRUST AssET-BACKED
SECURITIES, SERIES 2016-4, AND SELECT
PoRTFoLIo SERVICING, INC.,

Defendants.

 

 

U.S. Bank National Association as Indenture Trustee for the Towd Point Mortgage Trust
Asset-Backed Securities, Series 2016-4 and Select Portfolio Servicing, Inc. by way of Answer to

the Complaint say that:

 

JURISDICTIoN AND VENUE

l. Defendants make no Answer to paragraph l of the Complaint and leave Plaintiff
to its proofs.

2. Defendants make no answer to paragraph 2 of the Complaint and leave Plaintiff to
its proofs.

3. Defendants make no Answer to paragraph 3 of the Complaint and leave Plaintiff
to its proofs.

4. Defendants make no Answer to paragraph 4 of the Complaint and leave Plaintiff

to its proofs

CaS€ 8-17-08021-&8'[ DOC 17 Filed 01/22/19 Entered 01/22/19 15245:41

 

GENERAL ALLEGATIONS
5. Defendants admit the allegations contained in paragraph 5 of the Complaint.
6. Defendants admit the allegations contained in paragraph 6 of the Complaint.
7. Defendants admit the allegations contained in paragraph 7 of the Complaint.
8. Defendants have neither the information nor knowledge sufficient to either admit

or deny the allegations contained in paragraph 8 of the Complaint.

9. Defendants admit that the Debtor executed a mortgage in favor of U.S. Bank, as
Trustees predecessor-in-interest which encumbers the Property in exchange for a loan and that
said loan was serviced by Select Portfolio Servicing, Inc. Defendants further admit that Debtor
entered into a modification agreement with U.S. Bank, as Trustee or its predecessor-in-interest in
2010 which did not increase the principal balance of the U.S. Bank Loan.

10. Defendants have neither the information nor knowledge sufficient to either admit
or deny the allegations contained in paragraph 10 of the Complaint.

11. Defendants admit the allegations contained in paragraph ll of the Complaint.

12. Defendants admit the allegations contained in paragraph 12 of the Complaint.

13. Defendants deny each and every allegation contained in paragraph 13 of the
Complaint.
CAUSES OF ACTION
UNJUsT ENRICHMENT

14. Defendants repeat and reallege each and every answer to the previous 13
paragraphs of the Complaint as though set forth more fully herein at length.

15. Defendants admit the allegations contained in paragraph 15 of the Complaint,
however, to the extent that this paragraph alleges any wrongdoing on the part of Defendants, said

allegations are specifically denied.

Case 8-17-08021-ast

16.
Complaint.
1 '7.
Complaint.
1 8.
Complaint.
19.
Complaint.
20.
Complaint.
21 .
Complaint.

22.
Complaint.

23 .
Complaint.

Defendants deny

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

Defendants

deny

deny

deny

deny

deny

deny

deny

each and

each and

each and

each and

each and

each and

each and

each and

every allegation

every allegation

every allegation

every allegation

every allegation

every allegation

every allegation

every allegation

contained

contained

contained

contained

contained

contained

contained

contained

DOC 17 Filed 01/22/19 Entered 01/22/19 15245:41

in paragraph 16

in paragraph 17

in paragraph 18

in paragraph 19

in paragraph 20

in paragraph 21

in paragraph 22

in paragraph 23

DECLARATORY JUDGMENT FoR SUBORDINATION 0F U.S. BANK MoRTGAGE

24.

of the

of the

of the

of the

of the

of the

of the

of the

Defendants repeat and reallege each and every answer to the previous 23

paragraphs of the Complaint as though set forth more fully herein at length.

25.

Defendants make no answer to paragraph 25 of the Complaint inasmuch as it

states a legal conclusion To the extent that this paragraph alleges any wrongdoing on the part of

Defendants, said allegations are specifically denied

26.

Complaint.

Defendants deny each and every allegation contained in paragraph 26 of the

CaS€ 8-17-08021-&8'[ DOC 17 Filed 01/22/19 Entered 01/22/19 15245:41

27. Defendants admit the allegations contained in paragraph 27 of the Complaint,
however, to the extent that this paragraph alleges any wrongdoing on the part of Defendants, said
allegations are specifically denied

28. Defendants have neither the information nor knowledge sufficient to either admit
or deny the allegations contained in paragraph 28 of the Complaint, however, to the extent that
this paragraph alleges any wrongdoing on the part of Defendants, said allegations are specifically
denied.

29. Defendants have neither the information nor knowledge sufficient to either admit
or deny the allegations contained in paragraph 29 of the Complaint, however, to the extent that
this paragraph alleges any Wrongdoing on the part of Defendants, said allegations are specifically
denied.

30. Defendants deny each and every allegation contained in paragraph 30 of the
Complaint.

31. Defendants deny each and every allegation contained in paragraph 31 of the
Complaint.

DECLARAToRY JUDGMENT FOR PARTIAL SUBORDINATION oF U.S. BANK MORTGAGE

32. Defendants repeat and reallege each and every answer to the previous 31
paragraphs of the Complaint as though set forth more fully herein at length.

33. Defendants deny each and every allegation contained in paragraph 33 of the
Complaint.

34. Defendants deny each and every allegation contained in paragraph 34 of the

Complaint.

CaS€ 8-17-08021-&8'[ DOC 17 Filed 01/22/19 Entered 01/22/19 15245:41

WHEREFORE, U.S. Bank National Association as Indenture Trustee for the Towd
Point Mortgage Trust Asset-Backed Securities, Series 2016-4 and Select Portfolio Servicing, Inc.
demand Judgmerit Dismissing the Complaint in its entirety together with costs, attorneys’ fees
and such other and further relief as this Court deems equitable and just under the circumstances
AFFIRMATIVE DEFENSES
FIRsT AFFIRMATIVE DEFENSE
The Plaintiff has failed to state a claim upon which relief may be granted against
Defendants.
SECOND AFFIRMATIVE DEFENSE
Plaintiff is barred by the Doctrine of Estoppel.
THIRD AFFIRMATIVE DEFENSE
Plaintiff is barred by the Doctrine of Unclean Hands.
FOURTH AFFlRMATIVE DEFENSE
Plaintiff is barred by virtue of the fact that any losses sustained by Plaintiff were not
within the control of Defendants and were the result of acts of third parties over whom
Defendants had no control
FIFTH AFFIRMATIVE DEFENSE
Any damages sustained by the Plaintiff herein were the direct and proximate result of
Plaintiff’ s own actions and Defendants may not be held liable for any portion of said damages.
SIxTH AFFIRMATIVE DEFENSE
Plaintiff has failed to state a claim upon which relief may be granted inasmuch as
Plaintiff has sustained no damages as a result of the allegations contained in the Complaint.
SEVENTH AFFIRMATIVE DEFENSE

Plaintiff suffered no prejudice as a result of the loan modification

CaS€ 8-17-08021-&8'[ DOC 17 Filed 01/22/19 Entered 01/22/19 15245:41

EIGHTH AFFIRMATIVE DEFENSE
Plaintiff suffered no damages as a result of the loan modification
NINTH AFFIRMATIVE DEFENSE
The loan modification did not include any new money to the Debtor.
TENTH AFFIRMATIVE DEFENSE
The principal of the amount due and owing to U.S. Bank did not increase as a result of
the loan modification
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiff s consent was not needed for the loan modification
TWELFTH AFFIRMATIVE DEFENSE

Defendants were not unjustly enriched by the loan modification

FEIN, SUCH, KAHN & SHEPARD, P.C.

Attorneys for Defendants,

U.S. Bank National Association as Indenture
Trustee for the Towd Point Mortgage Trust Asset-
Backed Securities, Series 2016-4 and Select
Portfolio Servicing, lnc.

./i”i‘\i’rrl~

Gregg P. Tabakin, Esq.

 

Dated: January 22, 2019

